Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 28, 2014

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        Relator’s Motion for Emergency Temporary Stay of Proceedings in the Trial Court and
Stay of Discovery is GRANTED. All further proceedings in trial court cause number 2012-
CVT-000773-D3 and any discovery directed to relator are temporarily STAYED pending final
resolution of the petition for writ of mandamus filed in this court.


           It is so ORDERED on October 28th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.